



Aflac Incorporated 1st Quarter 2018 10-Q [afl3311810q.htm]


Exhibit 10.5




STATE OF GEORGIA
COUNTY OF MUSCOGEE:


EMPLOYMENT AGREEMENT


THIS AGREEMENT, made and entered into as of the 1st day of January, 2018, by and
between AFLAC INCORPORATED, a Georgia corporation, hereinafter referred to as
“Corporation” and CHARLES D. LAKE II, a resident of Japan, hereinafter referred
to as “Employee;”


WITNESSETH THAT:


WHEREAS, Employee has been and currently is employed by American Family Life
Assurance Company of Columbus (“Aflac”), a wholly-owned subsidiary of
Corporation, and more specifically, Aflac’s Japan Branch, which is Corporation’s
insurance operation in Japan; and


WHEREAS, Employee and Aflac’s Japan Branch (acting on behalf of Aflac)
previously entered into an employment agreement dated August 1, 2013, as
subsequently amended by an agreement dated August 9, 2017 (the “2013
Agreement”); and


WHEREAS, Corporation and Employee desire to enter into this new employment
Agreement, which will replace and be in lieu of the 2013 Agreement; and


WHEREAS, on or about April 2, 2018 (the “Insurance Effective Date”), as part of
a reorganization of Corporation’s insurance business operated through Aflac’s
Japan Branch, the business and assets of Corporation’s insurance operation in
Japan will be transferred to Japan Life Incorporation Preparation K.K. or its
successor (“Aflac Japan”), and employees (including Employee) working in
Corporation’s insurance operation in Japan operated through Aflac’s Japan Branch
will become employees of Aflac Japan; and


WHEREAS, under this new Agreement during the period prior to the Insurance
Effective Date, Employee will continue to serve as an employee of Aflac’s Japan
Branch with the title of Chairman and Representative in Japan of Aflac Japan,
and to serve as President of Aflac International; and


WHEREAS, under this new Agreement during the period commencing on and after the
Insurance Effective Date, Employee will serve as an employee of Aflac Japan with
the title of Chairman and Representative Director of Aflac Japan, and will
continue to serve as President of Aflac International; and


WHEREAS, for purposes of this Agreement, prior to the Insurance Effective Date,
“Japan Operation” shall mean Aflac’s Japan Branch; and commencing on and after
the Insurance Effective Date, “Japan Operation” shall mean Aflac Japan, which
shall own and operate Aflac’s insurance operation in Japan;

































--------------------------------------------------------------------------------





NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and agreements hereinafter contained, do contract and agree as follows, to-wit:


1.    Purpose and employment. The purpose of this Agreement is to define the
relationship between Corporation, as the parent company of Aflac and Aflac
Japan, which shall cause Japan Operation to serve as the employer of Employee
with the responsibilities and rights set forth in this Agreement; and Employee
to serve as an employee of Japan Operation with the titles set forth in the
preamble to this Agreement. For clarity, Japan Operation and not Corporation is
the employer of Employee. This Agreement replaces and supersedes the 2013
Agreement.


2.    Duties and Location.


A.Duties. Employee agrees to provide executive management services to Japan
Operation and with regard to the development and implementation of strategies to
address initiatives in international affairs with the titles set forth in the
preamble on a full-time and exclusive basis; provided, however, nothing shall
preclude Employee from engaging in charitable and community affairs or managing
his own or his family’s personal investments. Employee agrees to perform duties
as the Representative in Japan for Aflac pursuant to that certain Power of
Attorney between Aflac and Employee dated December 21, 2007, which may be
subsequently amended.


B.Location. Employee’s principal place of employment shall be in Japan
Operation’s office in Tokyo, Japan (or such other location determined by Japan
Operation after consultation with Employee). Employee acknowledges that his
duties and responsibilities shall require him to travel on business to the
extent reasonably necessary to fully perform his duties and responsibilities
hereunder.


3.    Performance. Employee agrees to devote all necessary time and his best
efforts in the performance of his duties on behalf of Corporation and its
subsidiaries (i) before the Insurance Effective Date, as Chairman and
Representative in Japan of Aflac Japan; (ii) commencing on and after the
Insurance Effective Date, as Chairman and Representative Director of Aflac
Japan; and (iii) as President of Aflac International.


4.    Term. The term of employment under this Agreement shall begin January 1,
2018, and shall continue for a period of three (3) years until December 31,
2020, unless extended or sooner terminated as hereinafter provided. On an annual
basis beginning effective January 1, 2019, the scheduled term of this Agreement
shall be extended for successive one (1)-year periods unless written notice of
termination is given prior to such annual date by one party to the other party
that the Agreement will not be extended by its terms.


5.    Base salary. For all the services rendered by Employee, Japan Operation
shall pay Employee a base salary of sixty-six million yen (¥66.0 million) per
year commencing January 1, 2018, said salary to be payable in accordance with
Japan Operation’s normal payroll procedures. Employee’s base salary may be
increased annually during the term of this Agreement and any





--------------------------------------------------------------------------------





extensions hereof as determined by the Compensation Committee of the Board of
Directors of Corporation (the “Compensation Committee of the Board”).


6.    Documentation of increase in base salary. Any increase in base salary
determined by the Compensation Committee of the Board under Paragraph 5 shall be
documented in Corporation’s and/or Japan Operation’s records and communicated to
Employee, as the Compensation Committee of the Board may determine.


7.    Management Incentive Plan. In addition to the base salary paid to Employee
in accordance with Paragraph 5, Japan Operation shall for each calendar year of
Employee’s employment by Japan Operation, beginning with the calendar year 2018,
pay Employee, as performance bonus compensation, an amount determined each year
under the current Aflac Incorporated Management Incentive Plan (i.e., short-term
incentive program) with a target level based on at least one hundred percent
(100%) of base salary. Nothing in this Paragraph shall preclude Employee from
receiving additional discretionary bonuses approved by the Chief Executive
Officer of Corporation (the “Corporation Chief Executive Officer”) or the
Compensation Committee of the Board. Amounts payable to Employee under the
Management Incentive Plan (or any successor or other executive bonus program)
shall be payable in such manner, at such times and in such forms, as prescribed
by the terms of the Management Incentive Plan (or successor or other program).


8.    Employee benefits.


A.Common benefits applicable to employees of Japan Operation in general.
Employee shall be eligible to participate with other employees of Japan
Operation in all employee benefit programs applicable generally to
similarly-situated employees of Japan Operation, which may be authorized and
adopted from time to time by Japan Operation, including without limitation:
Aflac Japan’s insurance, Japanese social insurance plan (including Japanese
public pension, Japanese national health insurance, medical reimbursement, and
hospitalization and major medical benefits), and a group life insurance plan.


As provided under the “Agreement Between the United States and Japan on Social
Security,” Japan Operation shall not make U.S. social security contributions for
Employee as he will be enrolled in the Japanese social insurance system. In
addition, Employee may participate in any Japan Operation retirement plan for
which he is eligible. Employee shall not be eligible to actively participate in
any of the following U.S. benefits: qualified pension plan; qualified 401(k) and
profit sharing plans; nonqualified deferred compensation plan; nonqualified
supplemental executive retirement plan; group health benefits; disability income
or sick pay plan; accident and health plan (including medical reimbursement and
hospitalization and major medical benefits); group life insurance plan; or any
such other “fringe” or employee benefits as are provided to U.S. employees of
Corporation and its subsidiaries.


B.Special benefits provided specifically to Employee. Japan Operation shall
furnish to Employee the following “fringe” or employee benefits:





--------------------------------------------------------------------------------









(1)company paid premiums for a life insurance policy totaling ten million
dollars ($10 million) until retirement, plus a tax gross-up on annual premiums;


(2)reimbursement of expenses related to tax return preparation incurred by
Employee in connection with his employment up to a maximum of $10,000 per year;


(3)a retirement benefit to Employee in the total amount of (i) one hundred
percent (100%) of base salary as in effect at the time of such retirement, and
(ii) twelve (12) multiplied by one month’s base salary as in effect at the time
of such retirement. Payment of such total amount shall be made in a lump sum
upon the day after the six (6)-month anniversary of his separation from service.


(4)the amounts payable under the Tax Equalization Transition Agreement, dated
August 1, 2013, between Aflac Incorporated and Employee, with the last day of
the term of this Agreement (plus all extensions thereto) constituting the
“Termination Date” for purposes of Section 2 of said Tax Equalization Transition
Agreement;


(5)Japan Operation shall furnish to Employee such other “fringe” or employee
benefits as are provided to similarly-situated key executive employees of Japan
Operation and such additional employee benefits which the Compensation Committee
of the Board or the Corporation Chief Executive Officer shall determine to be
appropriate to Employee’s duties and responsibilities, including, without
limitation, reimbursement of legal and accounting expenses incurred by Employee
in connection with the preparation of his employment or other agreements with
Corporation and its subsidiaries and any expenses for legal, accounting or
financial services incurred by Employee in connection with his employment.


Any reimbursements made pursuant to this Paragraph 8 shall be paid as soon as
practicable but no later than ninety (90) days after Employee submits evidence
of such expenses to Japan Operation (which payment date shall in no event be
later than the last day of the calendar year following the calendar year in
which the expense was incurred). The amount of such reimbursements or in-kind
benefits provided during any calendar year shall not affect the amount of
reimbursements or in-kind benefits provided in any other calendar year, and the
right to any such benefits shall not be subject to liquidation or exchange for
another benefit.


9.    Equity award plans. Employee shall be eligible to be awarded stock
options, restricted stock awards, and other equity awards (collectively, “Equity
Awards”) to purchase Corporation common stock under the Aflac Incorporated
Long-Term Incentive Plans for selected key employees and directors during the
term of this Agreement. The target level for these Equity Awards shall be based
on at least two hundred percent (200%) of Employee’s base salary.


10.    Working facilities and expenses. Employee shall be provided with an
office, books, periodicals, stenographic and technical help, ground and air
transportation, and such other facilities, equipment, supplies and services
suitable to his position and adequate for the performance of his duties. Japan
Operation shall pay Employee’s fees and dues in such social and country clubs,
civic clubs and business societies and associations as shall be appropriate in
facilitating Employee’s job performance and in the best interest of Japan
Operation. Japan Operation shall also pay all





--------------------------------------------------------------------------------





appropriate business liability insurance and any business licenses and fees
pertaining to the services rendered by Employee hereunder.


Employee is encouraged and is expected, from time to time, to incur reasonable
expenses for promoting the business of Japan Operation and developing and
implementing strategies to address initiatives in international affairs,
including expenses for social and civic club memberships and participation,
entertainment, travel and other activities associated with Employee’s duties.
Subject to specific approval of the Corporation Chief Executive Officer,
Employee may accept positions (e.g., officer, director, etc.) in organizations
outside of Japan Operation consistent with Japan Operation’s external relations
activities and with the development and implementation of strategies to address
initiatives in international affairs. The cost of all such activities shall be
the expenses of Japan Operation unless the Compensation Committee of the Board
shall determine in advance that any such expense of Employee should be paid by
Employee.


Any expense reimbursements made to satisfy the terms of this Paragraph 10 shall
be paid as soon as practicable but no later than ninety (90) days after Employee
submits evidence of such expenses to Japan Operation (which payment date shall
in no event be later than the last day of the calendar year following the
calendar year in which the expense was incurred). The amount of such
reimbursements during any calendar year shall not affect the benefits provided
in any other calendar year, and the right to any benefits under this Paragraph
shall not be subject to liquidation or exchange for another benefit.


11.    Home Leave and Vacation. Employee shall continue to be entitled to his
vacation time with pay during each calendar year in accordance with Japan
Operation’s vacation policy for senior executive employees. In addition to his
vacation time with pay during each calendar year in accordance with Japan
Operation’s vacation policy for senior executive employees, Employee shall be
entitled to up to four (4) weeks of home leave for a total of six (6) weeks of
paid vacation time. Employee shall be entitled to such holidays as Japan
Operation shall recognize for its employees generally. Employee acknowledges and
agrees that he shall not be entitled to reimbursement for any home leave
expenses.


12.    Sickness and total disability. Employee’s absence from work because of
sickness or accident (not resulting in Employee becoming “totally disabled,” as
that term is hereinafter defined) shall not result in any adjustment in
Employee’s compensation or other benefits under this Agreement.


Should Employee become totally disabled as a result of sickness or accident and
unable to adequately perform his regular duties prescribed under this Agreement,
his base salary (which shall continue to be adjusted as provided for in
Paragraph 5), together with incentive bonuses under the Aflac Incorporated
Management Incentive Plan and his participation in Japan Operation’s employee
benefit programs and retirement plan shall continue without reduction except as
hereinafter provided, during the continuance of such disability for a period not
exceeding the earlier of (1) the end of the term of this Agreement or any
extension hereof, or (2) a period of one and one-half (1-1/2) years (547
calendar days) for each continuous disability. Payments pursuant to this
Paragraph 12 shall be reduced by any amounts paid to Employee during any such
period of





--------------------------------------------------------------------------------





disability from time to time under any disability programs, plans or policies
maintained by Japan Operation.


Should Employee’s total disability continue for a period beyond the end of the
term of this Agreement or in excess of five hundred and forty-seven (547)
calendar days, this Agreement shall, at the end of such period which first
occurs, be automatically terminated. If, however, prior to such time, Employee’s
total disability shall have ceased and he shall have resumed the adequate
performance of his duties hereunder, this Agreement shall continue in full force
and effect and Employee shall be entitled to continue his employment hereunder
and to receive his full compensation and other benefits as though he had not
been disabled; provided, however, unless Employee shall adequately perform his
duties hereunder for a continuous period of at least sixty (60) calendar days
following a period of total disability before Employee again becomes totally
disabled, he shall not be entitled to start a new 547-day period under this
Paragraph, but instead may only continue under the remaining portion of the
original 547-day period of total disability. In the event Employee shall not
adequately perform his duties hereunder for a continuous period of at least
sixty (60) calendar days following a period of total disability, the running of
the original 547-day period shall cease during the time of Employee’s adequate
performance of his duties hereunder before Employee again becomes totally
disabled.


For the purpose of this Agreement, the term “totally disabled” or “total
disability” shall mean Employee’s inability to adequately perform his executive
and management duties hereunder on account of accident or illness. It is
understood that Employee’s occasional sickness or other incapacity of short
duration may not result in his being or becoming “totally disabled;” however,
such illness or incapacity could constitute Employee’s being or becoming
“totally disabled” if such illness or incapacity is prolonged or recurring.


13.    Termination of employment.


A.    Termination by Japan Operation. The Corporation Chief Executive Officer
may terminate this Agreement and Employee’s employment (the date thereof being
referred to as his “Actual Termination Date”), at any time, with or without
“good cause” (“good cause” being hereinafter defined), (i) immediately upon
giving written notice to Employee of his termination for “good cause,” and (ii)
by giving at least thirty (30) days’ written notice to Employee of Japan
Operation’s intention to terminate Employee’s employment without “good cause;”
provided, however, with respect to termination without “good cause,” Japan
Operation may, at its selection, terminate Employee’s actual employment (so that
Employee no longer renders services on behalf of Japan Operation) at any time
during said thirty (30) day period; and,


(1)    In the event such termination is for “good cause,” Japan Operation shall
be obligated only to pay Employee his base salary earned under Paragraph 5
through his Actual Termination Date.


For purposes of this Agreement (including Paragraph 18 hereof), “good cause”
shall mean: that, in the sole discretion of the Corporation Chief Executive
Officer, any of the following have occurred or exist: (i) the willful and
deliberate failure of Employee to substantially perform his executive and
management duties hereunder for reasons other than Employee’s sickness, injury
or disability;
 





--------------------------------------------------------------------------------





(ii) the willful and deliberate conduct by Employee, which results in
substantial injury or damage to Corporation or its subsidiaries; or (iii) the
conviction or plea of guilty by Employee of a felony crime. A termination of
Employee for “good cause” based on clause (i) or (ii) of the preceding sentence
will take effect immediately, unless the Corporation Chief Executive Officer, in
his sole discretion, allows Employee a right to cure, in which case such
termination for “good cause” will take effect thirty (30) days (or such shorter
period as determined by the Corporation Chief Executive Officer) after Employee
receives from Japan Operation written notice of its intent to terminate
Employee’s employment and Japan Operation’s description of the alleged cause,
unless Employee, in the opinion of the Corporation Chief Executive Officer,
during such permitted cure period, makes significant progress toward remedying
(and as soon as practicable thereafter, substantially completes the remedy of)
the events or circumstances constituting “good cause;” a termination of Employee
for “good cause” based on clause (iii) of the preceding sentence will take
effect immediately.


(2)    In the event such termination is without “good cause,” as defined in
subparagraph (1) of this Paragraph and, if applicable, subject to the terms of
Paragraph 18, and if Employee timely signs and does not revoke a release as
provided in subparagraph G of Paragraph 13, Japan Operation shall be obligated
to:


(a)    upon Employee’s separation from service, pay Employee his base salary as
provided for in Paragraph 5 of this Agreement up to the end of the scheduled
term of this Agreement. Such amount, if any, payable under this subparagraph (a)
for the period after his Actual Termination Date will be paid in accordance with
the regular payroll schedule applicable to all other similarly-situated active
executive employees of Japan Operation commencing with the next regularly
scheduled payday, with any portion of such amount that is not exempt from
Section 409A and that is payable within the six (6)-month period beginning on
the date of his separation from service being paid in a lump sum upon the day
after the six (6)-month anniversary of his separation from service;


(b)    pay Employee an amount equal to a portion of his performance bonus
compensation as provided for in Paragraph 7 of this Agreement prorated based on
the number of days through the end of the scheduled term of this Agreement. The
amount of such bonus payable under this subparagraph (b), if any, will be paid
to Employee pursuant to the terms and customary operations of the Management
Incentive Program (or other applicable bonus program) except that Employee’s
performance will be deemed to be at target while actual performance of
Corporation and/or its subsidiaries will be applied; provided, if the scheduled
term of this Agreement ends after the calendar year in which the notice of
termination is given, (i) the bonus payment for the calendar year in which such
notice is given (and any other full calendar year that ends before the scheduled
term of this Agreement ends) will be paid without any proration; and (ii) the
amount of the bonus payment for the calendar year in which the scheduled term of
this Agreement ends will be calculated on a pro rata basis, using the number of
days elapsed during such calendar year through the end of the scheduled term of
this Agreement, and will be paid upon Employee’s separation





--------------------------------------------------------------------------------





from service in a lump sum between January 1 and March 15, inclusive, of the
calendar year following the calendar year in which the scheduled term of this
Agreement ends or, if later and the payment is not exempt from Section 409A,
upon the day after the six (6)-month anniversary of his separation from service;


(c)    continue to honor all Equity Awards, subject to the terms thereof,
granted to Employee prior to the termination date stated in said written notice,
all of said awards to be or become fully vested as of the termination date
stated in said written notice; provided, any Equity Awards that vest based on
performance will remain subject to the applicable performance criteria, and
Employee’s performance will be deemed to be at target while actual vesting based
on performance of Corporation and/or its subsidiaries will be applied in the
manner and at the time provided in the agreements for such Equity Awards;


(d)    upon Employee’s separation from service, continue to pay or provide to
Employee all of the retirement, health, life and disability benefits, as are
provided for in this Agreement or under any programs, plans or policies covering
Employee at the time of any such notice of termination, up to the end of the
scheduled term of this Agreement.


Notwithstanding the foregoing, after Employee’s Actual Termination Date,
Employee shall not actively participate in any fully insured benefit for which
the insurer does not allow post-employment participation, or any other plan or
benefit that Japan Operation or the third-party insurer of such benefit
reasonably determines is not suitable or available for post-employment
participation.


B.    Termination by Employee. Employee may terminate this Agreement at any time
by giving at least sixty (60) days’ written notice to Japan Operation of his
intention to terminate his employment;


(1)    in the event such termination by Employee shall be without “good reason”
(as defined in Paragraph 18 hereof) and with a bona fide intent either (i) to
retire or (ii) not to work in, or engage in a business or activity that would be
in a Competing Business (as defined in Paragraph 15) that would violate the
covenant against competition as set forth in Paragraph 15, Japan Operation shall
be obligated to:


(a)    pay Employee his base salary due him under Paragraph 5 of this Agreement
up to his Actual Termination Date;


(b)    pay Employee an amount equal to any performance bonus compensation due
him under Paragraph 7 of this Agreement for the period ending on the earlier of
(i) the termination date stated in such written notice, or (ii) the last day of
the calendar year in which written notice of termination is provided. The amount
of said bonus, if any, will be paid to Employee pursuant to the terms and
customary operations of the Management Incentive Program (or other





--------------------------------------------------------------------------------





applicable bonus program) except that Employee’s performance will be deemed at
target while actual performance of Corporation and/or its subsidiaries will be
applied, and will be calculated on a pro rata basis, using the number of days
Employee was actually employed by the Japan Operation during the calendar year
in which Employee provides such written notice of termination; and


(c)    continue to honor all Equity Awards, subject to the terms thereof, which
have been granted to Employee and are fully vested prior to the termination date
stated in said written notice.


(2)    In the event such termination by Employee shall be for “good reason” (as
defined in Paragraph 18 hereof), and if Employee timely signs and does not
revoke a release as provided in subparagraph G of Paragraph 13, Japan Operation
shall be obligated to provide Employee with the payments, benefits and rights in
a manner, at such times and in such forms as specified in subparagraphs
A(2)(a)-(d) of this Paragraph 13.


(3)    In the event (i) such termination by Employee shall be without “good
reason” (as defined in Paragraph 18 hereof) and (ii) Japan Operation determines
that Employee’s post-employment activities violate, or will be in violation of,
the Covenants of Paragraphs 15 and/or 16, then the Japan Operation shall not be
obligated to make or provide any further payments or benefits to Employee under
this Agreement except as herein provided in this subparagraph.


(a)    subject to Japan Operation’s rights under Paragraphs 15 and 16, the Japan
Operation shall pay Employee his base salary due him under Paragraph 5 of this
Agreement up to his Actual Termination Date;


(b)    Subject to Japan Operation’s rights under Paragraphs 15 and 16 hereof,
Japan Operation shall continue to honor all Equity Awards, subject to the terms
thereof, which have been granted to Employee and are fully vested prior to the
termination date stated in said written notice.


C.    Termination while disabled. If Employee is totally disabled at the time
any such notice of termination is given, then notwithstanding the provisions of
this Paragraph 13, Japan Operation shall nevertheless continue to pay Employee,
as his sole compensation hereunder, the compensation and other benefits for the
remaining period of Employee’s total disability as provided for in Paragraph 12
hereinabove. It is understood that in no event shall such disabled Employee be
entitled to compensation under this Paragraph 13 in addition to the continuation
of his compensation under Paragraph 12.


D.    Cooperation After Notice of Termination. Following any such notice of
termination, Employee shall fully cooperate with Japan Operation in all matters
relating to the winding up of his pending work on behalf of the Japan Operation
and the orderly transfer of any such pending work to other employees of Japan
Operation as may be designated by the Corporation Chief Executive Officer; and
to that end, Japan Operation shall be entitled to full-time services of Employee
through his Actual Termination Date and such full-time or part-time services of
Employee as Japan Operation may reasonably require during all or any part of the





--------------------------------------------------------------------------------





sixty (60)-day period that follows his Actual Termination Date; provided, the
parties acknowledge that, depending on the level of services so required, the
provision of such services may delay the timing of Employee’s separation from
service.


E.    Separation from Service. The term “separation from service” when used in
this Agreement shall mean that Employee separates from service with Japan
Operation and all affiliates, as defined in Code Section 409A and guidance
issued thereunder (“Section 409A”). As a general overview of Section 409A’s
definition of “separation from service”, an employee separates from service if
the employee dies, retires, or otherwise has a termination of employment with
all affiliates, determined in accordance with the following:


(1)    Leaves of Absence. The employment relationship is treated as continuing
intact while the employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as the employee retains a right to reemployment with an
affiliate under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the employee will return to perform services for an affiliate.
If the period of leave exceeds six (6) months and the employee does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6)-month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the employee to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a twenty-nine (29)-month period of absence shall
be substituted for such six (6)-month period.


(2)    Status Change. Generally, if an employee performs services both as an
employee and an independent contractor, the employee must separate from service
both as an employee and as an independent contractor pursuant to standards set
forth in Treasury Regulations to be treated as having a separation from service.
However, if an employee provides services to affiliates as an employee and as a
member of the Board of Directors, the services provided as a director are not
taken into account in determining whether the employee has a separation from
service as an employee for purposes of this Agreement.


(3)    Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the employer and the employee reasonably anticipate that (A) no further
services will be performed after a certain date, or (B) the level of bona fide
services the employee will perform after such date (whether as an employee or as
an independent contractor) will permanently decrease to less than fifty percent
(50%) of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36)-month period. Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly-situated service
providers have been treated consistently, and whether the employee is permitted,
and realistically available, to perform services for other service recipients





--------------------------------------------------------------------------------





in the same line of business. For periods during which an employee is on a paid
bona fide leave of absence and has not otherwise terminated employment as
described in subparagraph (1) above, for purposes of this subparagraph, the
employee is treated as providing bona fide services at a level equal to the
level of services that the employee would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which an employee is on an unpaid bona fide leave of absence and has not
otherwise terminated employment are disregarded for purposes of this subsection
(including for purposes of determining the applicable thirty-six (36)-month
period).


F.    Separate Payments. Each payment made to Employee pursuant to this
Paragraph 13 or Paragraph 18 shall be treated as a separate payment for purposes
of Code Section 409A.


G.    Release Requirement. As a condition to Employee receiving any pay or
benefits under subparagraph A(2) or B(2) of this Paragraph 13 or under Paragraph
18 (as applicable), Employee must sign (and not revoke) a written release
agreement (“Release”) containing any terms specified by Corporation for (i)
Employee’s release of the Corporation and its subsidiaries from all claims
arising from Employee’s employment or termination, (ii) Employee’s
non-revocation of that release during the seven (7)-day period applicable to
age-based claims, and (iii) Employee’s promise to comply with specified
confidentiality, noncompetition and/or nonsolicitation provisions. Japan
Operation will terminate Employee’s eligibility for severance pay and benefits
if he fails to sign, if he revokes, or if he fails to follow the terms of this
Release and if it is not signed and returned to Japan Operation within the
earlier of (i) the deadline specified by Japan Operation, or (ii) sixty (60)
days after Employee’s Actual Termination Date (or Termination Date for purposes
of Paragraph 18). Employee must sign the Release after his Actual Termination
Date (or Termination Date for purposes of Paragraph 18). In the event that any
payment under subparagraph A(2) or B(2) of this Paragraph 13 or under Paragraph
18 (as applicable) is not exempt from Code Section 409A, the payment timing is
based on the signing of this Release, and the period in which Employee could
timely sign and return the release spans two (2) calendar years, such payment
shall in all events be made in the second such calendar year. Notwithstanding
the foregoing, if the payment timing of any portion of payments or benefits,
which rely solely on the short-term deferral rule to be exempt from Code Section
409A, would be delayed beyond the short-term deferral rule period due to
Employee’s late signing of the Release, such portion shall be forfeited.


14.    Death of Employee. In the event of Employee’s death during the term of
this agreement or any extension hereof, this Agreement shall terminate
immediately, and Employee’s estate shall be entitled to receive terminal pay in
an amount equal to the amount of Employee’s base salary and any performance
bonus compensation actually paid by Japan Operation to Employee during the last
thirty-six (36) months of his life, said terminal pay to be paid in thirty-six
(36) equal monthly installments beginning on the first day of the month next
following the month during which Employee’s death occurs. If the Employee’s
death occurs before he has been employed for thirty-six (36) months, the
terminal pay shall be based on an amount equal to the Employee’s base salary and
any performance bonus actually paid by Japan Operation to Employee during the
period of his employment plus the amount of base salary and performance bonus
the Employee would have been paid had he survived for the full initial
thirty-six (36)-month period. Terminal pay as





--------------------------------------------------------------------------------





herein provided for in this Paragraph shall be in addition to amounts otherwise
receivable by Employee or his estate under this or any other agreements with
Japan Operation or under any employee benefits or retirement plans established
by the Japan Operation and in which Employee is participating at the time of his
death. In addition, Japan Operation shall honor all Equity Awards, subject to
the terms thereof, granted to Employee prior to his death; and Employee or his
estate shall, if not otherwise vested, become fully vested in said options as of
the date of Employee’s death.


15.    Covenants not to compete and not to disclose confidential information and
trade secrets.
A.    Covenant against competition. During employment and for a 24-month period
after Employee’s Actual Termination Date (or Termination Date for purposes of
Paragraph 18) resulting from (i) Employee’s voluntary termination without “good
reason” (as defined in Paragraph 18), or (ii) Japan Operation’s termination of
Employee for “good cause” (as defined in Paragraph 13), Employee will not, on
his own behalf, or on behalf of any other person or entity, compete with
Corporation and its affiliated companies (the “Aflac Companies”) by providing in
the Restricted Territory (as defined in subparagraph A(3) of this Paragraph 15)
to any Competing Business (as defined in subparagraph A(2) of this Paragraph
15), services similar to those Employee provided to the Aflac Companies with
respect to the Aflac Business (as defined in subparagraph A(1) of this Paragraph
15), in circumstances in which Employee’s responsibilities and duties are
substantially similar to those performed by him during the 24-month period
ending on his Actual Termination Date.
(1)“Aflac Business” means the Aflac Companies’ insurance company business, which
the Aflac Companies operate throughout the United States (including the District
of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam) and throughout
Japan, and which includes but is not limited to (i) the development,
underwriting marketing, distribution and sale of individual and group voluntary
insurance products, including .accident, cancer and other specified diseases,
dental, hospital confinement indemnity, hospital confinement sickness indemnity,
hospital intensive care, life, annuities, lump sum cancer, lump sum cancer
critical illness, specified health event, short term disability and vision; (ii)
the offering of un-reimbursed medical, dependent care, and transportation
flexible spending accounts; and (iii) operating a private medical and insurance
product exchange and similar enrollment services. “Aflac Business” will also
include any additional insurance and reimbursement account products and
services, which become part of the business conducted by the Aflac Companies,
whether through acquisition and/or development, and in which or to which
Employee has had direct exposure in \ position with the Aflac Companies.
Similarly, “Aflac Business” will not include any business operation, which
formerly was part of the business conducted by the Aflac Companies and which
ceased being a part thereof due to divestiture or discontinuation of that part
of the business.


(2)“Competing Business” means any person, concern or entity, which is engaged
in, or conducts a business substantially the same as, the Aflac Business or any
part thereof.


(3)“Restricted Territory” means the area within the United States (including the
District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam) and Japan.





--------------------------------------------------------------------------------









B.    Covenant against disclosure of confidential information and trade secrets.
Employee acknowledges that, during the term of his employment under this
Agreement, Employee will be privy to (i) certain confidential and proprietary
information of Aflac Companies, which constitutes trade secrets as defined in
the Georgia Trade Secret Act of 1990 (the “Trade Secret Act”), and (ii) certain
other confidential and proprietary information of Aflac Companies that may not
constitute trade secrets as so defined. With respect to such Trade Secrets and
other confidential and proprietary information, Employee covenants and agrees,
as follows:
(1)    Employee agrees to not disclose to any third party, without the prior
written consent of the Corporation Chief Executive Officer or unless necessary
to perform his duties and responsibilities hereunder, the processes, machines,
technical documentation, computer programs, customer lists, identity of
customers, business plans, marketing plans and techniques, pricing data,
financial data, marketing programs, customer files, financial institution files,
technical expertise and know how, and other confidential and proprietary
information and trade secrets, whether as defined in the Trade Secret Act or
which may lie beyond it (collectively, the “Property”), which have been or will
be provided to Employee by any of the Aflac Companies and are confidential and
proprietary property of any of the Aflac Companies. Employee further agrees not
to use any Property to his personal benefit or the benefit of any third party.
Employee also agrees to return to Japan Operation all such Property which is
tangible upon or before his Actual Termination Date. Notwithstanding the
foregoing, the Property protected hereunder will not include any data or
information that has been disclosed to the public (except where such public
disclosure has been made by Employee without authorization), that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means. The restrictions in this Paragraph are in
addition to, and not in lieu of, any rights or remedies Corporation or any of
its subsidiaries may have available pursuant to the laws of the State of Georgia
to prevent the disclosure of trade secrets and proprietary information, with
such laws including but not limited to the Trade Secrets Act.
(2)    Employee’s obligations under the nondisclosure provisions in this
Paragraph 15.B (i) will apply to Property that does not constitute trade secrets
during the term of Employee’s employment hereunder and for as long as the
Property remains confidential, and (ii) will apply to Property that constitutes
trade secrets until such Property no longer constitutes trade secrets and is no
longer confidential.
16.    Enforcement of restrictive covenants.
A.Blue Penciling. The parties agree that if any court finds that any provision
in Paragraph 15 or this Paragraph 16 is overly broad such that it is
unenforceable under applicable state law, the court may reform that provision to
narrow its scope to the extent necessary to render it enforceable.


B.Severability. Employee acknowledges and agrees that the covenant against
competition and the covenant against disclosure contained in Paragraphs 15.A and
15.B, respectively, are reasonable and valid and do not impose limitations
greater than those that are necessary to protect the business interests and
confidential information of the Aflac Companies.





--------------------------------------------------------------------------------





The parties agree that the invalidity or unenforceability of any one or more of
such covenants, other provisions, or parts thereof (collectively the
“Covenants”) will not affect the validity or enforceability of the other
Covenants, all of which are inserted conditionally on there being valid in law.
In the event one or more Covenants contained herein are ruled invalid (after
application of subparagraph A of this Paragraph), this Agreement will be
construed as if such invalid Covenant had not been inserted. The parties hereto
agree that the Covenants contained in this Agreement are severable and
divisible; that none of such Covenants depends on any other Covenant for its
enforceability; that such Covenants constitute enforceable obligations between
the parties; that each such Covenant will be construed as an agreement
independent of any other Covenant of this Agreement; and that the existence of
any claim or cause of action by one party to this Agreement against the other
party to this Agreement, whether predicated on this Agreement or otherwise, will
not constitute a defense to the enforcement by any party to this Agreement of
any such Covenant.


C.Injunctive Relief. Employee hereby agrees that any remedy at law for any
breach of the Covenants will be inadequate and that any of the Aflac Companies
will be entitled to apply for injunctive relief in addition to any other remedy
the Aflac Companies might have under this Agreement.


D.Claim for Damages. Employee acknowledges that, in addition to seeking
injunctive relief, any of the Aflac Companies may bring a cause of action
against him for any and all losses, liabilities, damages, deficiencies, costs
(including, without limitation, court costs), and expenses (including, without
limitation, reasonable attorneys’ fees), incurred by the Aflac Companies and
arising out of or due to my breach of any Covenant or agreement contained in
Paragraph 15. Notwithstanding anything herein to the contrary, the breach of any
Covenant will cause Employee to forfeit any and all payments otherwise due under
subparagraphs A(1), B(1) and B(3) (as applicable) of Paragraph 13, and the
breach of the nondisclosure Covenant set forth in Paragraph 15.B will cause
Employee to forfeit any and all payments otherwise due under subparagraphs A(2)
and B(2) (as applicable) of Paragraph 13; and Employee agrees to repay to the
Aflac Companies any amount already paid under such applicable subparagraph.


E.Survival. Paragraph 15 and this Paragraph 16, to the extent applicable, will
survive the termination of this Agreement and Employee’s employment. In
addition, neither the termination of this Agreement nor Employee’ employment
will terminate any other obligations or rights that, by the specific terms of
this Agreement, extend beyond such termination.


17.    Right to acquire insurance. If Employee shall terminate his employment
hereunder for any reason other than death, he may, at his election, acquire any
insurance policies upon his life owned by the Japan Operation by giving written
notice of his election to Japan Operation within ninety (90) days after his
termination of employment. Such policies shall be transferred to the Employee
upon his payment to Japan Operation of the then interpolated terminal reserve
value of said insurance. In the event any policies transferred to Employee as
herein provided shall not have an interpolated terminal reserve value, then the
amount to be paid by Employee shall be its then fair market value.





--------------------------------------------------------------------------------









18.    Change in control.


A.    In general. In the event there is a Change in Control (as defined in this
Paragraph), this Agreement shall, in order to help eliminate the uncertainties
and concerns which may arise at such time, be automatically extended upon all of
the same terms and provisions contained herein, for an additional period of
three (3) years, beginning on the first day of the month during which such
Change in Control shall occur.


B.    Notwithstanding the term of subparagraph A(2) and (B)(2) of Paragraph 13,
and in lieu of the obligations of Japan Operation under such paragraph, if,
after a Change in Control Employee’s employment is terminated by the Japan
Operation without “good cause” (as defined in Paragraph 13), or is terminated by
Employee for “good reason” (as defined in Paragraph 18), any such termination by
Japan Operation to be made only in accordance with the requirements specified by
Paragraph 13.A, Employee shall be entitled to the following if Employee timely
signs and does not revoke a release as provided in subparagraph G of Paragraph
13:


(1)    In a manner, at such times and in such forms as provided in
Paragraph13.A(1)) Japan Operation shall pay Employee’s full base salary to
Employee through the date of termination stated in Japan Operation’s written
notice required pursuant to Paragraph 13.A hereof (hereinafter in this Paragraph
the “Termination Date”) at the rate in effect on the date such notice is given
and, additionally, shall pay Employee all compensation and benefits payable to
Employee under the terms of any compensation or benefit plan, program or
arrangement maintained by Japan Operation during such period through the
Termination Date.


(2)    Japan Operation shall pay Employee all compensation and benefits due
Employee under Japan Operation’s retirement, insurance and other compensation or
benefit plans, programs of arrangements as such payments become due. The amount
of such compensation and benefits shall be determined under, and paid in
accordance with, Japan Operation’s retirement, insurance and other compensation
or benefit plans, programs and arrangements.


(3)    In lieu of any further salary payments to Employee for periods subsequent
to the Termination Date, Japan Operation shall pay to Employee, immediately
after the Termination Date, a lump sum payment, in cash, equal to three (3)
times the sum of (i) Employee’s annual base salary in effect immediately prior
to the Change in Control and (ii) the higher of the amount paid to Employee
pursuant to the Aflac Incorporated Management Incentive Plan (or any successor
plan thereto) for the year preceding the year in which the Termination Date
occurs or paid in the year preceding the year in which the Change in Control
occurs; provided, if Employee’s separation from service occurs more than
twenty-four (24) months after the Change in Control, only the portion of such
lump-sum severance payment in excess of the total amount that would have been
payable under Paragraphs 13.A(2)(a) and (b) shall be paid pursuant to the terms
hereinabove, and the remainder shall be paid pursuant to the terms of Paragraphs
13.A(2)(a) and (b) as if no Change in Control had occurred; and, provided
further, to the extent any amount of such lump-sum amount payable after the
Termination Date is not exempt from section 409A, such amount will be paid upon
the day after the six (6)-month anniversary of Employee’s separation from
service.





--------------------------------------------------------------------------------









(4)    Japan Operation shall pay to Employee, immediately after the Termination
Date, a lump sum amount, in cash, equal to a prorata portion (based on the
number of days Employee is an employee during the year in which the Termination
Date occurs) of the aggregate value of the maximum annual amount of all
contingent incentive compensation awards to Employee for all uncompleted periods
under the Aflac Incorporated Management Incentive Plan (or successor plan
thereto); provided, to the extent any amount of such lump sum payable after the
Termination Date is not exempt from Section 409A, such amount will be paid upon
the day after the six (6)-month anniversary of Employee’s separation from
service.


(5)    For a thirty-six (36)-month period after Employee’s separation from
service, Japan Operation shall provide Employee with life, disability, accident
and health insurance benefits substantially similar to and equal or greater in
economic value than such benefits which Employee is receiving immediately prior
to the Termination Date (without giving effect to any reduction in such benefits
subsequent to a Change in Control which reduction in benefits would constitute
“good reason” as defined in this Paragraph). Benefits required to be provided to
Employee pursuant to this subparagraph B(5) shall be reduced to the extent
comparable benefits are actually received by or made available to Employee
without cost during such thirty-six (36)-month period and any such benefit
actually received by Employee shall be reported to Japan Operation by Employee.


Notwithstanding the foregoing, with respect to any of such life and/or
disability benefits that are fully insured, in lieu of providing such benefits
for such period, Japan Operation shall pay Employee a lump-sum amount equal to
the cost of such benefits on a post-employment basis for such thirty-six
(36)-month period; provided, any such cash payment shall be made as soon as
practicable after Employee’s separation from service, with any amount that is
not exempt from Section 409A and that is otherwise payable within the six
(6)-month period beginning on the date of his separation from service being paid
upon the day after the six (6)-month anniversary of his separation from service.


C.    In addition to the payments provided for in subparagraph B of this
Paragraph 18, in the event that after a Change in Control Employee’s employment
by the Japan Operation is terminated by the Japan Operation without “good cause”
or by Employee for “good reason,” Japan Operation shall continue to honor all
Equity Awards granted to Employee (subject to the terms of such awards) prior to
the Termination Date, and all Equity Awards granted to Employee prior to his
Actual Termination Date shall become fully vested and exercisable (and to the
extent applicable, e.g., with respect to any restricted stock units or similar
awards) payable, as of the Termination Date; provided, any Equity Awards that
vest based on performance will vest as if the maximum performance under the
performance criteria had been satisfied.


D.    Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by Employee in connection with
a Change in Control or the termination of Employee’s employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with Corporation or Japan Operation, any person whose actions result
in a Change in Control or any person affiliated with the Japan Operation or such
person) (all such payments and benefits being hereinafter called “Total
Payments”) would not be deductible (in whole or in part) by the Japan Operation,
an affiliate or





--------------------------------------------------------------------------------









person making such payment or providing such benefit as a result of Section 280G
of the Internal Revenue Code of 1986 (the “Code”) then, to the extent necessary
to make such portion of the Total Payments deductible (and after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement), adjustments in such
payments shall be made as follows: (i) the cash payments provided pursuant to
subparagraph B.(3) and B.(4) of this Paragraph 18 that are exempt from Section
409A shall first be reduced (if necessary, to zero); (ii) then, if further
reductions are necessary, benefits provided under subparagraph B.(5) of this
Paragraph 18 that are exempt from Section 409A shall be reduced (if necessary,
to zero); (iii) then, if still further reductions are necessary, the cash
payments provided pursuant to subparagraph B.(3) and B.(4) of this Paragraph 18
that are not exempt from Section 409A shall be reduced (if necessary, to zero);
and (iv) finally, if still further reductions are necessary, all of the benefits
provided under subparagraph B.(5) of this Paragraph 18 that are not exempt from
Section 409A shall be forfeited. For purposes of this limitation (i) no portion
of the Total Payments, the receipt or enjoyment of which Employee shall have
effectively waived in writing prior to the date of termination of employment
shall be taken into account (provided that, in no event will any such waiver
impermissibly affect any portion of the Total Payments that is subject to
Section 409A), (ii) no portion of the Total Payments shall be taken into account
which in the opinion of the tax counsel selected by the Corporation’s
independent auditors and reasonably acceptable to Employee does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code,
including by reason of Section 280G(b)(4)(A) of the Code, (iii) except as
provided in clause (iv) above, the payments and benefits shall be reduced only
to the extent necessary so that the Total Payments (other than those referred to
in clauses (i) or (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4)(B) of the
Code or are otherwise not subject to disallowance as deductions, in the opinion
of the tax counsel referred to in clause (ii); and (iv) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Corporation’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. In no
event shall Japan Operation’s obligation to continue to honor all Equity Awards
granted to Employee prior to the Termination Date nor the vesting of Equity
Awards in accordance with Paragraph 18.C hereof be affected by this Paragraph
18.D.


E.    Definitions.


(1)    “Change in Control” means a change in ownership or effective control of
the Japan Operation, Corporation or any other “relevant corporation” within the
meaning of Treas. Reg. §1.409A-3(i)(5)(ii) (each a “Relevant Corporation”) or a
change in the ownership of a substantial portion of the assets of a Relevant
Corporation, all within the meaning of Section 409A. As a general overview,
Section 409A’s definition of these terms, and the dates as of which they occur,
are as follows:


(a)    The date any one person, or more than one person acting as a group,
acquires ownership of stock of a Relevant Corporation that, together with stock
held by such person or group constitutes more than fifty percent (50%) of the
total voting power of the stock of a Relevant Corporation. However, if any one
person, or more than one person acting as a group, is considered to own more





--------------------------------------------------------------------------------





than fifty percent (50%) of the total fair market value or total voting power of
the stock of a Relevant Corporation, the acquisition of additional stock by the
same person or persons is not considered to cause a change in the ownership of a
Relevant Corporation or to cause a change in the effective control of a Relevant
Corporation.


(b)    The date any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
a Relevant Corporation possessing thirty percent (30%) or more of the total
voting power of the stock of a Relevant Corporation.


(c)    The date that any one person, or more than one person acting as a group
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) assets from a Relevant
Corporation that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
a Relevant Corporation immediately before such acquisition or acquisitions.


(d)    The date a majority of the board of directors of a Relevant Corporation
for which no other corporation is a majority shareholder is replaced during any
twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the members of such Relevant Corporation’s board of
directors before the date of the appointment or election.


(2)    “Good reason” shall mean the termination of employment by Employee upon
the occurrence of any one or more of the following events to the extent that
there is, or would be if not corrected, a material negative change in Employee’s
employment relationship with Japan Operation:


(a)    A material breach by Japan Operation of the terms and conditions of this
Agreement affecting Employee’s salary and bonus compensation, any employee
benefit, Equity Awards or the loss of any of Employee’s titles or positions with
Japan Operation;


(b)    A significant diminution of Employee’s duties and responsibilities;


(c)    The assignment to Employee of duties significantly inconsistent with or
different from his duties and responsibilities existing at the time of a Change
in Control;


(d)    A purported termination of Employee’s employment by Japan Operation other
than as permitted by this Agreement;





--------------------------------------------------------------------------------









(e)    The relocation of Japan Operation’s principal office or of Employee’s own
office to any place beyond twenty-five (25) miles from the current principal
office of Japan Operation; and


(f)    The failure of any successor to Japan Operation to expressly assume and
agree to discharge Japan Operation’s obligations to Employee under this
Agreement as extended under this Paragraph, in form and substance satisfactory
to Employee.


Notwithstanding the foregoing, Employee shall have good reason under this
Agreement only if (i) Employee provides Japan Operation and Corporation, within
ninety (90) days of the occurrence of the event giving rise to the notice, a
written notice indicating the specific good reason provision(s) in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for good reason, and indicating a date
of termination of employment (not less than thirty (30) nor more than sixty (60)
days after the date such notice is given); and (ii) such facts and circumstances
are not substantially corrected by Japan Operation prior to the date of
termination specified by Employee in such notice. Any failure by Employee to set
forth in a notice of good reason any facts or circumstances which contribute to
the showing of good reason shall not waive any right of Employee hereunder or
preclude Employee from asserting such fact or circumstances in enforcing his
rights hereunder.


19.    No requirement to see employment and no offset. Corporation agrees that,
if Employee’s employment is terminated by Japan Operation during the term of
this Agreement or by Employee for “good reason” during the term of this
Agreement, Employee is not required to seek other employment or attempt in any
way to reduce the amounts payable to Employee by Japan Operation pursuant to the
applicable terms of this Agreement; it being understood and agreed that the
amount of any payment or benefit to Employee provided for hereunder shall not be
reduced by any compensation or other benefits earned by Employee as a result of
his employment by another employer or, after a Change in Control, by Japan
Operation’s attempt to offset any amount claimed to be owed by Employee to Japan
Operation or otherwise.


20.    Waiver of breach or violation not deemed continuing. The waiver by either
party of a breach or violation of any provision of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach hereof.


21.    Notices. Any and all notices required or permitted to be given under this
Agreement will be sufficient if furnished in writing, sent by registered or
certified mail to his last known residence in the case of Employee or to Japan
Operation’s principal office in Japan with a copy to Corporation’s principal
office in Columbus, Georgia, Attention Senior Human Resources Officer, in the
case of the Japan Operation.


22.    Authority. The provisions of this Agreement required to be approved by
the Board of Directors of Corporation or the Compensation Committee of the Board
have been so approved and authorized.





--------------------------------------------------------------------------------









23.    Arbitration. From time-to-time, Employee agrees to sign and become a
party to any arbitration agreement with such terms as Corporation may provide,
and the terms of such arbitration agreement shall be incorporated herein by this
reference and shall apply to all claims under this Agreement; provided,
notwithstanding the foregoing, any claims or actions, whether for damages,
injunctive relief or other relief, for any violation or breach of the Covenants
set forth in Paragraphs 15 and 16, including but not limited to the actions
described in subparagraphs C and D of Paragraph 16, (i) shall excluded from the
arbitration agreement and its applicability, and (ii) shall be subject to the
jurisdiction of the applicable court as set forth in Paragraph 24.


/s/ DPA
 
/s/ CL
Initials for Corporation
 
Initials of Employee





24.    Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Georgia. Any legal action brought
in regard to this Agreement, which is not subject to arbitration as provided in
Paragraph 23 or is brought to enforce the finding of the arbitrator, shall be
brought in the Superior Court of Muscogee County, Georgia, or the United States
District Court of the Southern District of Georgia, whichever applies, and the
parties waive jurisdiction and venue in any other court.


25.    Paragraph Headings. The paragraph headings contained in this Agreement
are for convenience only and shall in no manner be construed as part of this
Agreement.


26.    Two originals. This Agreement is executed in two (2) originals, each of
which shall be deemed an original and together shall constitute one and the same
Agreement, with one original being delivered to each party hereto.


27.    Code Section 409A. This Agreement is intended to comply with the
requirements of Code Section 409A and shall be construed accordingly. Any
payments or distributions to be made to Employee under this Agreement upon a
“separation from service” (as defined above) of amounts classified as
“nonqualified deferred compensation” for purposes of Code Section 409A, payable
due to a separation from service and not exempt from Section 409A, shall in no
event be made or commence until six (6) months after such separation from
service. Each payment of nonqualified deferred compensation under this Agreement
shall be treated as a separate payment for purposes of Code Section 409A.
Notwithstanding the foregoing, neither Aflac nor Japan Operation shall be liable
to Employee or any other person if the Internal Revenue Service or any court
determines for any reason that any payments under this Agreement are subject to
taxes or penalties under Section 409A.


28.    Tax Withholding. Japan Operation shall withhold all applicable taxes from
any amounts payable under this Agreement, including, but not limited to, any
federal, foreign, state and local taxes; and all such amounts described in this
Agreement shall be paid net of such taxes.


29.    Amendments and Waivers. Except as otherwise specified herein, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either





--------------------------------------------------------------------------------





generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Corporation and Employee.


30.    Assignment. This Agreement is personal to Employee and without the prior
written consent of Corporation shall not be assignable by Employee, and any
assignment in violation of this Agreement shall be void. Employee hereby
consents to Corporation assigning this Agreement and its rights and obligations
hereunder to any other subsidiary or an affiliate of Corporation and Japan
Operation, provided that any such assignee agrees to assume and perform all
obligations of Corporation and Japan Operation hereunder.


IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed and
its seal to be affixed by its duly authorized officers, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party as of the 28th day of November, 2017.


 
 
 
                        AFLAC INCORPORATED
 
 
 
 
 
/s/ Charles D. Lake
 
 
BY:
/s/ Daniel P. Amos
CHARLES D. LAKE
 
 
 
DANIEL P. AMOS
Employee
 
 
 
Chairman and Chief Executive Officer
 
 
 
 
 
/s/ Andy Conrad
 
 
ATTEST:
/s/ J. Matthew Loudermilk
Witness
 
 
 
J. MATTHEW LOUDERMILK
 
 
 
 
VP, Corporate Secretary
 
 
 
 
 










































